

115 HRES 559 IH: Recognizing Navy Pier as a public community resource and treasured Chicago landmark.
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 559IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Danny K. Davis of Illinois (for himself, Ms. Schakowsky, Mr. Rush, Ms. Kelly of Illinois, Mr. Quigley, Mr. Krishnamoorthi, Mr. Gutiérrez, Mr. Bost, and Mr. Lipinski) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing Navy Pier as a public community resource and treasured Chicago landmark.
	
 Whereas, after 100 years of significant impact, Navy Pier has been reimagined and has adopted the following new mission: Navy Pier is the People’s Pier, Chicago’s lakefront treasure, welcoming all and offering dynamic and eclectic experiences through partnerships and programs that inspire discovery and wonder.;
 Whereas Navy Pier opened to the public in 1916 and was originally named Municipal Pier #2; Whereas Navy Pier was built under nationally known architect Charles Sumner Frost, based on Daniel Burham’s Master Plan of Chicago;
 Whereas Municipal Pier was the first of its kind to accommodate both the commercial shipping industry and recreation and entertainment for the public, drawing over 3 million visitors annually;
 Whereas, in 1917, Municipal Pier was adapted to house several regiments of soldiers, Red Cross workers, and home defense units, and the Pier served as a barracks during World War I;
 Whereas Municipal Pier was officially renamed Navy Pier in 1927 as a tribute to the United States Navy personnel who were housed at the Pier during the conflict;
 Whereas, from 1941 to 1947, the Pier was leased to the United States Navy as a naval training center for 60,000 recruits, one of whom was President George H.W. Bush, who qualified for military service as a pilot;
 Whereas Navy Pier was the original home to the University of Illinois at Chicago from 1946 to 1965, and more than 100,000 students attended classes during that time;
 Whereas, dubbed Harvard on the Rocks, the University shared the space with the Chicago Police Department’s Traffic Division, the North Pier Terminal Company, and several military detachments;
 Whereas the Pier was designated a Chicago historic landmark in 1977; Whereas, between 1978 and 1982, Navy Pier was host to ChicagoFest, a summer music festival full of food, fun, and festivities;
 Whereas ChicagoFest eventually grew to become the Taste of Chicago, drawing millions of guests to the Pier and spurring millions of dollars in economic impact;
 Whereas the Pier reopened in 1995 following a $150 million redevelopment, having improvements made to nearly every aspect of the three-quarter mile long public pier;
 Whereas, since that renovation, year-round entertainment, shopping, dining, attractions, and exhibitions have positioned the Pier as one of the most unique settings in the world;
 Whereas, in July of 2011, Navy Pier, Inc., the newly formed nonprofit entity entrusted with the operation and redevelopment of Navy Pier, put forth The Centennial Vision, a framework for reimagining Navy Pier as a unique public space and cultural mecca;
 Whereas The Centennial Vision’s purpose is not only to expand the Pier’s audience, but to enrich the experience of its guests;
 Whereas The Centennial Vision, divided into two phases, establishes a framework befitting Chicago, a world-class city, with a vibrant architectural, cultural, and recreational landscape and includes a 30-year Sustainable Master Plan to address the Pier’s long-term environmental impact;
 Whereas accessibility is a fundamental value of The Centennial Vision redevelopment, particularly with respect to the built environment, amenities, public programming, and the overall guest experience;
 Whereas equal accessibility for all is a fundamental principle of the Pier’s mission and values as a nonprofit organization, the Pier complies and is consistent with the 2010 ADA Standards for Accessible Design in all of its redevelopment efforts, and the Pier believes its facilities and programs should be accessible to all guests;
 Whereas, with the completion of Phase 1 of The Centennial Vision in 2016, a record 9.26 million guests enjoyed new amenities such as the state-of-the-art Centennial Ferris Wheel, a Chicago-centric food experience, the redesigned South Dock Promenade with increased access to the waterfront and recreational boat experiences, and over 245 free public arts and cultural programs;
 Whereas the Pier now enters Phase 2 of the redevelopment with extensive plans to upgrade the built environment and Pier structures such as the Family Pavilion and Crystal Garden;
 Whereas, in 2017, with the completion of 13-acre Polk Bros Park, the new Chicago Shakespeare Theater, and the expanded Chicago Children’s Museum, the Pier projects to see attendance increase by as much as 26 percent as guests enjoy innovative, free public programming, participatory arts, cultural showcases, and the Pier’s sustainable recreational footprint;
 Whereas the Pier currently employees over 3,000 individuals and is home to 77 businesses and 5 nonprofit organizations; and
 Whereas the redevelopment is expected to generate 1,565 permanent and 1,659 temporary jobs across the city: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Navy Pier as a public community resource and treasured Chicago landmark;
 (2)strongly affirms the goals and purpose of Navy Pier, Inc., as a community partner and nonprofit organization; and
 (3)encourages individuals to visit Navy Pier and participate in the innovative and enriching free programs for the benefit of all and the greater Chicago community.
			